FOR PUBLICATION                                      Aug 06 2014, 8:27 am




ATTORNEYS FOR APPELLANT:                      ATTORNEYS FOR APPELLEE:

RUTH JOHNSON                                  GREGORY F. ZOELLER
Marion County Public Defender Agency          Attorney General of Indiana
Indianapolis, Indiana
                                              ERIC P. BABBS
KAREN CELESTINO-HORSEMAN                      Deputy Attorney General
Indianapolis, Indiana                         Indianapolis, Indiana




                             IN THE
                   COURT OF APPEALS OF INDIANA

KEVIN DAVIS,                                  )
                                              )
      Appellant-Defendant,                    )
                                              )
             vs.                              )      No. 49A05-1310-CR-523
                                              )
STATE OF INDIANA,                             )
                                              )
      Appellee-Plaintiff.                     )


                   APPEAL FROM THE MARION SUPERIOR COURT
                       The Honorable Kurt M. Eisgruber, Judge
                          Cause No. 49G01-1108-FA-61283



                                    August 6, 2014


                             OPINION - FOR PUBLICATION


KIRSCH, Judge
        Following a bench trial, Kevin Davis was convicted of Class A felony robbery

resulting in serious bodily injury.1 He appeals and raises the following three restated issues:

        I.      Whether the trial court abused its discretion by admitting a witness’s
                out-of-court prior statements to police identifying Davis as one of two
                persons involved in the beating and robbery of victim Kevin Taylor
                (“Taylor”);

        II.     Whether the trial court abused its discretion when it admitted the
                depositions of two witnesses on the basis that they were unavailable
                to testify at trial; and

        III.    Whether the evidence was sufficient to support Davis’s conviction.

        We affirm.

                          FACTS AND PROCEDURAL HISTORY

        In the early hours of August 28, 2011, Taylor, then forty-eight years old, was riding

his bicycle from a liquor store to his house, which was on 42nd Street in Indianapolis,

Indiana. He was carrying a bottle of gin, and he had about one hundred dollars in cash

with him, as well as some marijuana. As he pedaled home, he was stopped by a male

juvenile, later identified as Tajh Johnson (“Johnson”), who asked Taylor if he had “a light.”

Tr. at 41. A second male juvenile, later identified as Davis, also approached. The youths

stopped Taylor in front of Davis’s residence. Taylor recognized Davis, having seen him at

that residence before because Taylor biked past there on a regular basis when he rode his

bicycle to work. Initially, a female juvenile was with Davis and Johnson as they spoke to

Taylor, but during the conversation, she walked away and went into the residence.



        1
           See Ind. Code § 35-42-5-1. We note that, effective July 1, 2014, a new version of this criminal
statute was enacted. Because Davis committed his crime prior to July 1, 2014, we will apply the statute in
effect at that time.

                                                    2
       Johnson and Davis offered to sell marijuana to Taylor, and Davis showed him a

baggie containing a green leafy substance. Taylor believed that the substance was fake,

and he declined the marijuana. During this time, Taylor grew uncomfortable with the

conversation. As he started to ride away, Davis grabbed Taylor’s pocket and, as Taylor

looked down, either Davis or Johnson struck Taylor in the back of the head with a very

hard object, and he fell to the ground. He tried to get up, but he was repeatedly kicked in

the face. Taylor could hear people laughing while he fell in and out of consciousness as

he was “getting beat.” Tr. at 50. When he regained consciousness, he found that he had

been moved across the street, and his black and white Nike shoes were gone, as well as his

bottle of Seagram’s gin, the marijuana, the one hundred dollars in cash, and his blue and

silver bicycle.

       Taylor managed to walk about a block and a half home, and upon seeing his injuries,

his wife called the police. Police arrived and called for an ambulance, and Taylor was

transported to a hospital. He suffered a fractured skull, fractured nose, a crushed jaw,

injuries to his eye, and extensive bleeding.

       In August 2011, when this incident occurred, Davis was residing with his mother,

Dorothy Davis (“Dorothy”).2            Dorothy’s fourteen-year-old daughter, A.D., who was

Davis’s biological cousin and adoptive sister, also lived at the residence. On the afternoon

of August 28, 2011, police received a call from Dorothy. She said she had information

about a robbery that had occurred in front of her house the night before. Indianapolis




       2
           Dorothy was Davis’s biological aunt, who had adopted him at some earlier date.

                                                    3
Metropolitan Police Department (“IMPD”) Officer Jason Rauch responded. Dorothy and

A.D. were at the residence, along with fourteen-year-old L.H., who was another female

cousin to Davis. L.H. had been at Dorothy’s home at the time of the incident, and she

identified Davis to Officer Rauch as one of the two individuals who robbed and beat Taylor.

While he was there, Officer Rauch received a radio dispatch that the blue and silver stolen

bicycle had been located outside a nearby restaurant.3 Officer Rauch left Dorothy’s

residence and responded to the call. At the restaurant, officers found Davis and Johnson

inside; they were detained and later transported to the IMPD robbery office at the City-

County Building for questioning.

        Shortly thereafter, police also transported Dorothy, A.D., and L.H. to the IMPD

robbery office for questioning. L.H. gave a recorded statement to Detective John Green

and identified Davis and Johnson as the two males involved in the beating of Taylor. A.D.

had taken photographs of the scene on her cell phone, which she showed to Detective Green

and forwarded to him by email. The pictures included images of the bloody sidewalk in

front of her house, blood in the grass in the yard, and what appeared to be a blood-stained

mop on the stairs to the outside porch.

        Dorothy signed a consent to search her property, and IMPD officers recovered

Taylor’s stolen black and white shoes from the yard, and a Seagram’s gin bottle from the

trash. Officer Rauch observed what appeared to be blood on the sidewalk that someone

had attempted to clean up, and he saw a bottle of cleaner outside the home. Police also



        3
         Earlier that same day, Taylor’s wife and son had seen someone riding Taylor’s bicycle on or near
42nd Street, and they called the police, but the bicycle was gone by the time IMPD officers arrived.

                                                   4
recovered a brick appearing to have blood on it and the mop that was on Dorothy’s porch

steps. Upon his arrest, police took possession of Davis’s shoes, which had blood on the

top of them, as well as his shirt and shorts he had been wearing the prior night.

       On August 31, 2011, the State charged sixteen-year-old Davis as an adult with Class

A felony attempted murder and Class A felony robbery resulting in serious bodily injury.

The parties appeared for trial on April 15, 2013, at which time Davis filed a waiver of jury

trial. The State, however, explained that it was not ready to proceed on that date because

Dorothy and A.D., who had personally been served twice with a subpoena, were not

present. The trial court, rather than issuing a warrant as the State requested, set the matter

for an order to show cause hearing the following day as to why they did not obey the

subpoenas, and it set the matter for a bench trial on May 23, 2013. At the April 16, 2013

hearing, Dorothy appeared, but A.D. did not. The State served Dorothy in open court with

subpoenas directing them to appear at the May 23 trial. The trial court ordered Dorothy to

appear, advising her that if she failed to appear for that, the trial court would issue a body

attachment and move forward with a contempt hearing. It further advised her that as the

mother of A.D., she was required to make sure A.D. was present as well. L.H.’s mother

was present in the courtroom at the April 16 hearing, and she advised that L.H. also was

present but outside of the courtroom. The trial court advised L.H.’s mother that she was

required to make sure L.H. appeared for trial on May 23. Dorothy and A.D. failed to appear

for the May 23 trial date, and on June 13, 2013 the trial court held Dorothy in contempt

and issued a bench warrant. About a month later, it ordered Dorothy to serve 180 days in

the Marion County Corrections Program (“community corrections”).

                                              5
       After one or more continuances, the bench trial commenced on September 27, 2013,

and L.H. appeared at trial under subpoena. At first she refused to testify without an attorney

being present, but the trial court explained that no charges were pending against her and

that she was required to testify. As to the robbery on August 28, L.H. repudiated her out-

of-court statement and testified that she had no recollection of witnessing the robbery or

anything associated with it, nor could she recall speaking to any officers at Dorothy’s home

or giving a statement to Detective Green on August 28, 2011 at the City-County Building.

Specifically, she denied that she told Detective Green that Davis hit someone in the head

with a brick on August 28, 2011 or that she told A.D. that she saw that happen. She also

denied that she witnessed Davis kick the person in the face when he was on the ground or

that Davis took items from him and hid them by a tree. She denied seeing blood at

Dorothy’s house or seeing Davis clean up blood on the sidewalk.

       The State also called Officer Rauch as a witness. With regard to events occurring

on August 28, 2011, Officer Rauch testified to the initial run he made in response to the

call from Taylor’s wife reporting that she had seen her husband’s bicycle, although it was

gone when he arrived. He also described the subsequent visit to Dorothy’s home in

response to her call to police. Over Davis’s hearsay objection, the trial court allowed

Officer Rauch to testify that L.H. identified Davis as the person who committed the robbery

the night before. Tr. at 108. Officer Rauch testified that he left Dorothy’s home and

responded to assist with the call that the stolen bicycle had been located outside a nearby

restaurant, where Johnson and Davis were thereafter apprehended and detained. Officer

Rauch did not participate in the subsequent interviews of witnesses that day at the IMPD

                                              6
robbery office, but he witnessed the search of Dorothy’s property pursuant to the consent

to search that she signed. He observed blood on the sidewalk in front of her home which

appeared as if someone had attempted to clean up, a bottle of cleaner, a mop with what

appeared to be blood on it on Dorothy’s porch, a missing brick from a line of landscaping

bricks and another brick sitting alone by a tree in her yard, a Seagram’s gin bottle recovered

from the trash can, and a pair of black and white Nike shoes Dorothy had shown to him

when he was at her home earlier in the day.

         Dorothy and A.D. did not appear for trial, although there had been a number of

attempts to secure their presence, including the day prior, when two prosecutors on the case

went to Dorothy’s home and noted that two cars registered in her name were in the

driveway. When they knocked, a female inside asked who was there, and they explained

the purpose was to deliver subpoenas. The woman or women inside refused to open the

door, and prosecutors left the subpoenas in the door. The State sought to have Dorothy

and A.D. declared unavailable and requested permission from the trial court to use their

prior depositions. The State made a record to the trial court that the State had hand-served

both of them “on numerous occasions” for past trial dates, for which they did not appear.

Id. at 129. Dorothy had already been found in contempt of court for failing to appear at

past trial dates set in this matter, and the trial court had ordered her to serve 180 days in

community corrections, which had elapsed by the date of the current trial. Dorothy never

brought A.D. to court nor had Dorothy appeared herself. The prosecutor advised the trial

court:



                                              7
        We are out of options[.] . . . We’re mid-trial at this point. They’re not here.
        They have not appeared yet again, and that’s why I’m asking the Court to
        find they are unavailable in the sense that they refuse to comply with the
        process, they refuse to appear for trial, they refuse to testify despite us taking
        advantage of everything that I’m aware of that we’re legally allowed to do
        as deputy prosecutors, and that’s why we’d be asking to admit their two
        depositions as exhibits for the Court’s review to see what they did say under
        oath when questioned about the case.

Id. at 131.

        After further discussion on the issue, the trial court issued a bench warrant for the

arrest of Dorothy and A.D., and it sent Detective Green to Dorothy’s house in an attempt

to bring her to court. When court reconvened that afternoon, the prosecutor reported that

Detective Green and officers were at the house, where Dorothy’s cars were parked, they

announced themselves, knocked on the door, and no one inside responded.                            When

presented with the possibility of obtaining a search warrant to go into the house to see if

Dorothy or anyone was there, the trial court determined, “I’m [not] going to subject a

warrant team to those circumstances of whatever’s in that house.                           Under these

circumstances, I think the State has made reasonable effort to procure the witnesses for this

trial. They have not made themselves available.” Id. at 138.

        Based on this finding of unavailability, and during the subsequent testimony of

Detective Green, the State offered into evidence the depositions of Dorothy and A.D. The

trial court admitted the two depositions into evidence over Davis’s objection.4 The trial

court also allowed into evidence, over Davis’s hearsay objection, Detective Green’s



        4
          Davis’s objection was that at the time the depositions were taken, Davis was being represented by
different counsel, thus his current trial counsel had not had the opportunity to confront or cross-examine
the witnesses with his own trial strategy. Tr. at 139.

                                                    8
testimony that L.H. in her recorded statement on August 28, 2011, identified Davis as one

of two individuals who robbed and assaulted Taylor on August 28. Id. at 183.

       In A.D.’s deposition, taken in October 2012, she acknowledged that L.H. was at

A.D.’s home on the date of the robbery incident, and at that time, Johnson lived down the

street from her. She also acknowledged previously having given a statement to Detective

Green in which she had told him she had witnessed Davis and Johnson beating up a person

outside her home. When asked if she had shown pictures to police of blood on the sidewalk

of her home and the stained mop, she acknowledged that she did. However, A.D. also

stated in her deposition that her prior statement to Detective Green was untrue and that she

had lied because she felt “pressure” by “the police officers, my mother, everyone.” State’s

Ex. 53 at 99. A.D. said that she “made up a story” to police based on what “random people

in the neighborhood” had told her. Id. at 103, 106. When asked if she had shown a pair of

shoes in her yard to police, she said she did not do that and if police said she had, they were

lying. She stated that, although she and Davis communicated “a lot” during the last year

that he had spent in jail on the robbery and attempted murder charges, Davis never asked

her why she made up a story to police that resulted in his arrest and incarceration, and she

never contacted Detective Green to tell him that she had lied in her statement. Id. at 113.

       In Dorothy’s deposition, taken the same date in October 2012, Dorothy, like A.D.,

acknowledged that L.H. was at her house on the night in question.               Dorothy also

acknowledged that she had shown to police on August 28, 2011, some shoes in her yard

that may have been part of a robbery that had occurred in front of her house and that she

had found Davis with a bottle of gin, which she dumped out. However, Dorothy said she

                                              9
did not believe the story that A.D. told police after the incident, offering that perhaps A.D.

had made it up “to impress somebody,” and that, instead, she believed A.D.’s deposition

testimony – that she did not witness anything or have any knowledge of Davis’s

involvement in the robbery. State’s Ex. 54 at 121. When asked why she had called police

on August 28, 2011, Dorothy stated that it was out of concern for what she believed was a

gun in Davis’s pocket, not because she wanted to report that he had been involved in a

robbery.

       The State also presented the testimony of Scott Grammer, a serologist in the biology

section of the Indianapolis-Marion County Forensic Services Agency (“Crime Lab”) and

Shannin Guy, a forensic scientist with the Crime Lab. Guy testified that the brick that was

found under Dorothy’s tree had blood on it, and his testing revealed that the major

contributor of that blood matched Taylor’s DNA profile. Also, the blood staining on the

top of Davis’s left and right shoes matched Taylor’s DNA, and the mop handle contained

Davis’s DNA. While a preliminary examination of the mop head indicated the presence

of blood, testing could not confirm that fact, likely due to other cleaning residues that were

present.

       Rashaun Barnes, who met Davis while they were in the juvenile jail cellblock

together for a seven-month period, testified that Davis told him that he tried to sell

somebody some “weed” and “the dude” realized it was fake and tried to get his money

back from Davis, at which time Davis hit him with a brick and Johnson, at Davis’s

instruction, retrieved items from the person’s pockets. Tr. at 92. Barnes received a plea

agreement in exchange for his testimony in court.

                                             10
       The trial court took the matter under advisement, later acquitting Davis of the

attempted murder charge, but finding him guilty of Class A felony robbery resulting in

serious bodily injury. The trial court sentenced him to term of thirty years, with four

suspended. The twenty-six years were split, with twenty-five at the Department of

Correction and one on home detention. Davis now appeals.

                            DISCUSSION AND DECISION

                    I.     Admission of L.H.’s Statements to Police

       Davis contends that the trial court abused its discretion by admitting L.H.’s prior

statements to Officer Rauch and Detective Green. The trial court is given wide discretion

in ruling upon the admissibility of evidence. Kendall v. State, 790 N.E.2d 122, 126 (Ind.

Ct. App. 2003), trans. denied. We review a trial court’s evidentiary decision for an abuse

of discretion and will reverse when the decision is clearly against the logic and effect of

the facts and circumstances. Id.

       Here, the trial court admitted the statements under Indiana Evidence Rule

801(d)(1)(C), which provides that out-of-court statements are not hearsay when the

“declarant testifies at the trial . . . and is subject to cross-examination concerning the

statement, and the statement is . . . one of identification of a person made shortly after

perceiving the person.” The term “shortly” is relative, not precise; the purpose of the rule

is to assure reliability. Dickens v. State, 754 N.E.2d 1, 6 n.6 (Ind. 2001). On appeal, Davis

argues that “there was no showing made that L.H. actually saw Mr. Davis commit the acts,”

and rather, she was just repeating what she had heard other people say. Appellant’s Br. at

4.

                                             11
       The facts most favorable to the verdict are that, hours after the robbery occurred,

L.H. spoke to Officer Rauch and identified Davis as the person involved in the robbery.

Later that day, Detective Green interviewed L.H., and she again identified Davis as one of

two persons that beat, kicked, and robbed Taylor. Tr. at 107-08, 182-83. At trial, however,

L.H. testified that not only did she not recall telling them that she witnessed the incident or

that Davis was involved, she did not recall meeting with Detective Green or making a

statement at the City-County Building that day at all. As L.H. testified at trial, she was

subject to cross-examination concerning her out-of court statement, and the trial court was

free to believe or disbelieve her testimony and assess her credibility.

       During trial, the trial court also heard Taylor’s testimony that, initially while he was

stopped on his bicycle outside of Davis’s house, there were two male juveniles and one

female juvenile present, and the female walked away as the robbery took place. The lack

of direct evidence that L.H. perceived the robbery goes to the weight of her identification,

not its admissibility. The trial court properly admitted her statements under Evidence Rule

801(d)(1)(C). See Kendall, 790 N.E.2d at 127-28 (witness’s prior statement to police

identifying defendant as driver of car used in crime was admissible as substantive evidence

under Evidence Rule 801(d)(1)(C) where witness recanted her prior identification

statement at trial identifying defendant); Robinson v. State, 682 N.E.2d 806, 810 (Ind. Ct.

App. 1997) (no error in allowing police detective to testify regarding witness’s

identification of defendant where witness testified at trial and recanted his prior

identification statement and claimed that his prior statement to police was a fabrication).



                                              12
                             II.    Admission of Depositions

       Davis next contends that the trial court abused its discretion when it determined that

Dorothy and A.D. were unavailable and thereafter admitted their depositions into evidence

at trial. Prior testimony is hearsay, but Indiana Rule of Evidence 804 provides a hearsay

exception for the prior testimony of a declarant who is “unavailable” as a witness. Berkman

v. State, 976 N.E.2d 68, 74 (Ind. Ct. App. 2012), trans. denied, cert. denied, 134 S. Ct. 155

(2013). Specifically, Indiana Rule of Evidence 804(b)(1)(A) provides that, where a

declarant is unavailable as a witness, the hearsay rule does not exclude the declarant’s

former testimony which was given at a lawful deposition and is now offered against a party

who had the opportunity to cross-examine it. A declarant is unavailable for purposes of

this exception if the declarant is absent from trial and the State “has not been able, by

process or other reasonable means, to procure[] the declarant’s attendance.” Ind. Evidence

Rule 804(a)(5). As Davis recognizes in his brief, unavailability as witness includes

situations in which the declarant persists in refusing to testify concerning the subject matter

of the declarant’s statement despite an order of the court to do so. Appellant’s Br. at 8;

Evid. R. 804(a)(2). “‘The decision whether to invoke the rule allowing admission of prior

recorded testimony is within the sound discretion of the trial court.’” Berkman, 976 N.E.2d

at 74 (quoting Johnston v. State, 517 N.E.2d 397, 399 (Ind. 1988)).

       Here, Davis claims that the trial court abused its discretion in declaring Dorothy and

A.D. unavailable, suggesting that the State’s efforts to bring Dorothy and A.D. to court

were unreasonable because the State “waited until the day before trial to serve [them].”

Appellant’s Br. at 9. That position, however, fails to recognize the repeated efforts made

                                              13
by the State throughout years of proceedings to bring both Dorothy and A.D. to court, most

of which they ignored, avoided, or disobeyed. For instance, despite the fact that Dorothy

was served with a subpoena in open court on April 16, 2013 and instructed by the trial

judge at that time to appear, with A.D., at the May 23, 2013 trial date, both Dorothy and

A.D. failed to appear on May 23. Eventually, Dorothy was found in contempt and was

ordered to serve a community corrections sentence. The September 27, 2013 trial date was

set on August 9, 2013; Davis appeared in person and by counsel at the September 27 trial;

his mother and sister, however, did not. Deputy prosecutors attempted to serve Dorothy

and A.D. at Dorothy’s home on September 26, but the female inside the home, after

inquiring who was at the door, refused to open or answer it. Detective Green testified to

having attempted to serve subpoenas on Dorothy and A.D. on several occasions during the

course of the proceedings, and he described their demeanor as “hostile.” Tr. at 178. In the

midst of the September 27 trial, the State requested and received bench warrants; although

both vehicles registered to Dorothy were in the driveway, no one responded or opened the

door. Considering the State’s efforts to serve subpoenas before this trial and other prior

trial dates, as well as attempts to serve bench warrants the day of trial, and their repeated

and deliberate decision not to appear, the trial court did not abuse its discretion when it

determined that Dorothy and A.D. had made themselves unavailable. See Tiller v. State,

896 N.E.2d 537, 543-45 (Ind. Ct. App. 2008) (affirming trial court’s determination that

reluctant witness who deliberately absented himself was unavailable where State had

utilized various means to contact witness including phone calls, personal service of

subpoena, and writ of body attachment).

                                             14
                           III.    Sufficiency of the Evidence

       Davis next challenges his conviction on sufficiency grounds. To convict Davis of

Class A felony robbery resulting in serious bodily injury as charged here, the State was

required to prove beyond a reasonable doubt that Davis “did knowingly take from the

person or presence of Kevin Taylor property, that is : bicycle and/or shoes and/or money

and/or alcohol, by putting Kevin Taylor in fear or by using or threatening the use of force

on Kevin Taylor which resulted in serious bodily injury, that is: extreme pain and/or loss

of consciousness and/or head injuries[.]” Appellant’s App. at 52; Ind. Code § 35-42-5-1.

       In reviewing a sufficiency of the evidence claim, this court does not reweigh the

evidence or judge the credibility of the witnesses. Hoover v. State, 918 N.E.2d 724, 731

(Ind. Ct. App. 2009), trans. denied. We will consider only the evidence most favorable to

the judgment and the reasonable inferences drawn therefrom and will affirm if the evidence

and those inferences constitute substantial evidence of probative value to support the

judgment. Id. A conviction may be based upon circumstantial evidence alone. Id.

Reversal is appropriate only when reasonable persons would not be able to form inferences

as to each material element of the offense. Id.

       In this case, Davis contends that the State failed to prove that he was one of the two

individuals who robbed and beat Taylor. Specifically, Davis argues that without L.H.’s

statement to police identifying Davis, which he argued should not have been admitted, the

only other direct evidence tying Davis to the robbery is “the unreliable testimony of

jailhouse informant, Rashaun Barnes[.]” Appellant’s Br. at 10.       Davis also argues that

without the depositions of A.D. and Dorothy, the photographs taken of the scene by A.D.

                                             15
of the grass and sidewalk and mop, would not have been admissible. He continues with

the contention that, without all of that evidence, the circumstantial evidence linking Davis

to the crime is tenuous, noting, for instance, that there was no blood on Davis’s clothing,

nor did police find money or marijuana on Davis or in his home when he was arrested and

the house was searched. We reject his claim that the evidence was insufficient, as there

was considerable direct and circumstantial evidence linking Davis to the robbery and

beating of Taylor.

       As we have explained, L.H.’s statements to police identifying Davis as participating

in the beating and robbery were properly admitted. Furthermore, although Taylor could

not identify Davis in a photographic array shown to him while he was sedated at the

hospital, Taylor did make an in-court identification of Davis as the person who started the

robbery by grabbing Taylor’s pocket and preventing him from pedaling away. This was

consistent with the testimony of Barnes who said that Davis’s explanation for being

incarcerated was that he had hit a man with a brick during the course of an attempted sale

of marijuana and that he had instructed “Tajh-E” to go through the man’s pockets. Tr. at

86-92. Next, contrary to Davis’s assertion, there was blood found on Davis’s clothes,

namely drips of blood on the tops of his shoes, and DNA testing revealed that the blood on

Davis’s shoes matched that of Taylor. As the State notes, the blood was on the top surface

of the shoes, consistent with an inference that blood dripped on them, not on the bottom of

his shoes, which might have been consistent with Davis’s suggested inference that he

walked through blood at the scene after it happened. We have also found that the

depositions of Dorothy and A.D. were properly admitted, as they made themselves

                                            16
unavailable. In her deposition, A.D. acknowledged taking pictures of the scene, namely

blood on the sidewalk and grass, and the stained mop on the outside steps of the porch, and

sharing those pictures with police. Taylor testified to being hit in the back of the head with

something very hard, which knocked him to the ground, and the forensics testing also

revealed that a brick found by a tree at Davis’s residence contained a DNA mixture that

included Taylor’s DNA. On the same day as the robbery, Davis was connected with two

items stolen from Taylor, his blue and silver bicycle that was outside the restaurant where

Davis was apprehended, and Taylor’s shoes, which were in Davis’s yard. Also stolen from

Taylor was a bottle of Seagram’s gin that he had just purchased; Dorothy told police that

she found Davis with a bottle of gin, which she took from him and emptied. During their

search of her property, police recovered a bottle of Seagram’s gin from Dorothy’s trash.

We find that there is sufficient evidence to sustain Davis’s conviction.

       Affirmed.

MAY, J., and BAILEY, J., concur.




                                             17